Citation Nr: 1236111	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-28 693	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left eye vision loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The appellant was a member of the United Stated Navy Reserve, with a period of active duty for training (ACDUTRA) from July 17, 1984, to November 22, 1984.  Additional periods of service are unverified. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

The Board notes that the claim adjudicated by the RO and certified to the Board was entitlement to service connection for bilateral vision loss.  However, during a January 2011 hearing, the appellant specifically indicated that he was seeking service connection only for left eye vision loss.  Indeed, when asked whether his claim was not about his right eye but rather, just about his left eye, the appellant responded "[a]bsolutely correct."  Given the appellant's express statement, the Board has recharacterized the issue on appeal as set forth on the title page of this decision.

On January 14, 2011, the appellant testified at a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


REMAND

At the outset, the Board notes that, in order to receive VA benefits, a payee must be a "veteran," which is defined, in part as, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty training is defined, in part, as "duty (other than full time duty) prescribed for Reserves . . . by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A) (West 2002); 38 C.F.R. § 3.6(d)(1).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  

Here, the appellant is seeking service connection for left eye vision loss, which he asserts was incurred as a result of an injury sustained while on summer camp training in the New York Harbor aboard the USS W. S. Sims in June 1985.  Specifically, the appellant has stated that while he was fixing one of the ship's gauges, a contractor aboard the ship fired a welding torch near the appellant and his left eye was hit with a welding arc flash.  The appellant stated that he reported to the ship's sick bay and was treated with an eye cream or salve and told to rest for the remainder of the day.  The appellant reported that several weekends later, he presented for a physical at the Huntington, West Virginia, Naval Reserve Center at which time an eye test was performed that showed him to be legally blind.

The agency of original jurisdiction (AOJ) sought to verify the appellant's service dates and obtain his service treatment records (STRs) by means of an electronic request in June 2008.  In response, the National Personnel Records Center (NPRC) indicated that the appellant had served honorably from July 17, 1984, to November 22, 1984.  (These dates also correspond to those listed on the appellant's DD Form 214.)  No additional periods of active duty, ACDUTRA, or inactive duty training were indicated.  The appellant, however, has submitted a discharge certificate showing that he was discharged in 1992.  A review of the appellant's STRs also shows that the appellant was examined in May 1985 and found qualified for ACDUTRA at the time.  The STRs also indicate treatment on the USS W. S. Sims in June 1985 and note that the appellant reported to sick bay in October 1985 with complaints of vision impairment.  

Based upon the evidence contained in the claims folder currently before the Board, while it is clear that the appellant had ACDUTRA from July 17 to November 22, 1984, the nature of his service thereafter is not clear as to whether any portion of it can be considered as active military service or active duty.  As noted above, VA disability compensation is payable only to veterans.  In the instant case, as the appellant is seeking service connection for left eye vision loss, which he believes is the result of an injury sustained in June 1985, the issue of eligibility for service connection in this case turns on the nature of the appellant's service at the time that the injury occurred and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  Thus, a remand is necessary to clarify the appellant's service dates and all periods of any active duty, ACDUTRA, or inactive duty training.  On remand, the appellant's complete military personnel records must be obtained and associated with the claims folder.  

Also on remand, the appellant must be adequately notified of the information and evidence necessary to substantiate claims in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  These provisions provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and (5) effective date of the disability.  

Here, the VCAA notice letter provided to the appellant did not specifically inform him of the information and evidence necessary to substantiate a claim based on Reserve duty service.  Accordingly, on remand, the appellant should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claim, which notice includes specific information on the element of veteran status based on Reserve component service.  

The Board further notes that a review of the record indicates that there may be outstanding relevant private treatment records.  Specifically, the appellant has indicated treatment in January 2008 at Memorial Hospital and by Dr. H.W., a private optometrist.  It does not appear as though records from those sources have been obtained.

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

On remand, the AOJ should contact the appellant with a request that he provide the full name and address for Memorial Hospital and Dr. H.W. from which he reportedly received treatment in January 2008.  Following receipt of the necessary authorization for release of such private medical records to VA, the AOJ should attempt to obtain any relevant treatment records.  The appellant is reminded that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant must provide the AOJ with enough identifying information to enable the AOJ to obtain these potentially relevant private treatment records.  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

Here, the appellant was provided with a VA examination in December 2008.  The examiner noted the appellant's assertion that he had sustained a welding arc flash burn in service and has, since that time, experienced vision problems in his left eye.  The examiner noted that the appellant had anisometric amblyopia in the left eye, as well as a hypoplastic optic nerve.  The examiner then opined that the appellant has congenital vision impairment in the left eye and that his vision loss is not associated with the reported in-service eye injury.  Notably, while the examiner stated that the appellant's claims folder had been reviewed, the examiner made no mention of the June 1985 STR showing an assessment of bacterial conjunctivitis, the October 1985 treatment records showing complaints of decreased visual acuity, or of any objective findings related to the appellant's visual acuity in service.  

The Board notes that although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the claimant's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).  Without a discussion of the relevant STRs showing treatment related to the eyes in service and diminished visual acuity, the Board cannot conclude that the examiner's opinion was based on all relevant evidence.  See Stefl, supra.

Moreover, although the examiner indicated that the appellant's left eye vision impairment was congenital in nature, the examiner did not indicate whether the vision loss, or its contributing conditions, was a congenital disease or defect.  Such a distinction is important because "congenital diseases, but not defects, may be service connected."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C. § 1110); 38 C.F.R. § 3.303(c) (2011) (providing that congenital or developmental defects "are not diseases or injuries" for VA disability compensation purposes).  In Quirin, the Court explained that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating,'" and stated that "any worsening-any change at all-might demonstrate that the condition is a disease."  22 Vet. App. at 394-395 (quoting VAOGCPREC 82-90 (1990)).  The Court further explained that an examiner's determination of whether a condition is a congenital disease or defect "must be supported by 'guidance from medical authorities regarding the proper classification of [the] medical condition at issue.'"  Id. at 395 (quoting VAOGCPREC 82-90)).

Accordingly, the Board finds that a remand of the service connection claim is also necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Stefl, 21 Vet.App.at 124 (2007) (holding that Board must consider whether medical opinion contains "such sufficient information that it does not require the Board to exercise independent medical judgment"); 38 C.F.R. § 4.2 (2011) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  On remand, the appellant should be scheduled for a new VA examination to determine the nature, extent, and etiology of the appellant's left eye vision loss.  As part of the opinion regarding etiology, if the examiner determines that the appellant's vision loss, or contributing factors, is congenital in nature, the examiner must provide a definitive opinion as to whether the vision loss is due to a congenital "disease" or a congenital "defect."  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the appellant a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection based on Reserve duty service, to include based on periods of ACDUTRA and inactive duty training.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the appellant and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The AOJ should specifically request from the appellant that he provide the full name, address, and date(s) of treatment for Dr. H.W. and for Memorial Hospital where he reportedly received treatment in January 2008.  Following receipt of that information, the AOJ should contact the clinician(s) or facility(ies) in question, with a request that copies of any and all records pertaining to the appellant on file be provided to the AOJ.  The appellant should be requested to sign the necessary authorization for release of such private medical records to VA.  

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  In addition, the appellant and his representative should be informed of any such problem and given opportunity to submit the records.

3.  The AOJ must confirm the appellant's military service and verify dates of service.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period.  The AOJ must determine whether the appellant was serving on ACDUTRA or inactive duty training at the time of his alleged welding flash injury.  (During his hearing, the appellant indicated the timeframe of that accident to have been from June 19 to June 21, 1985.)  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's personnel record or the like that may have been maintained with either reserve unit.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  The appellant should thereafter be afforded a VA eye examination to evaluate his claim of service connection for left eye vision loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. All necessary tests and studies should be conducted. The examiner should identify the appellant's eye disabilities, including a determination of the cause of the appellant's left eye vision loss.

The examiner should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that the appellant's left eye vision loss is related to a period of active duty, ACDUTRA, or inactive duty training.  The appellant's statements concerning an in-service welding arc flash as well as the in-service treatment concerning the eye should be addressed.  

If the examiner determines that the appellant's vision loss, or contributing factor(s), is congenital in nature, the examiner must provide a definite opinion as to whether the vision loss is due to a congenital "disease" or a congenital "defect."  (To assist the examiner, the Board notes that for VA adjudication purposes a "disease" generally refers to a condition considered capable of improving or deteriorating, whereas a "defect" generally refers to a condition not considered capable of improving or deteriorating.)  The examiner should specifically consider whether any identified eye condition contributing to the appellant's vision loss has undergone any worsening, or any change at all, that might demonstrate that the condition is a disease. 

If the examiner concludes the appellant's left eye vision loss is, or is due to, a congenital disease, the examiner should then render an opinion as to whether the disease was first manifested during, or there was a permanent increase in severity during, any period of active service, ACDUTRA, or inactive duty training.  If there was an increase during a period of service, the examiner should indicate whether it was due to the natural progress of the condition.  

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth, to include guidance from medical authorities regarding the proper classification of any disability contributing to the appellant's vision loss, as appropriate.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for left eye vision loss.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

